DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui (US Pub No 2019/0063901).
Regarding claim 1, Mitsui discloses a sensor unit comprising:
a sheet conveying passage (shown by P) through which a sheet is conveyed;
a first housing (124) which extends in a width direction perpendicular to a conveying direction of the sheet and which constitutes a first conveying face of the sheet conveying passage;
a second housing (104) which extends in the width direction and which constitutes a second conveying face of the sheet conveying passage arranged opposite the first conveying face with a predetermined gap;
an edge detection sensor (107) which is arranged in one of the first and second housings and which detects a side edge, along the conveying direction, of the sheet passing through the sheet conveying passage; and
a gap adjuster (106/126) which supports the first housing movably from a first position where a size of the gap equals a reference value in a direction in which the size of the gap increases from the reference value, wherein when, with the first housing arranged at the first position, a sheet with a thickness greater than the reference value passes through the sheet 
Regarding claim 3, Mitsui discloses the edge detection sensor is held by the second housing (noted at least in paragraph [0041]).
Regarding claim 7, Mitsui discloses a lighting device which is arranged in another of the first housing and the second housing and which emits light toward the edge detection sensor (noted at least in paragraph [0041]).
Regarding claim 8, Mitsui discloses the lighting device is held by the first housing (noted at least in paragraph [0041]).
Regarding claim 10, Mitsui discloses an image forming portion (44) which is arranged downstream of the sensor unit in the conveying direction and which forms an image on the sheet; and a control portion (2) which corrects a position of the image on the sheet based on an edge position of the sheet detected by the sensor unit (noted at least in paragraph [0047]).

Allowable Subject Matter
Claims 2, 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses each and every aspect of the dependent claims as well as the features of the claims from which they depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art discloses features which are similar to the applicant’s claimed invention however typically relate to an image reading apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619